Mr. Guy Turner
ccunty Auditor
Denton, Texas

Dew     Sir:




               Your    re~uo~nI.on                  onuuc.-
ttm:,




                                      chra,    the Yatlonal
                                     and the 0f:'icers   Reserve
                                           States   and enlisted
                                            GuclrJ, the Yatlonal
               ?ucrd    I;esorvo,    nnd the Cr.yanized Fe-
  __ ._   .-.-..-_-      ..--.    -__.. . ..--    .-...-     ..-         . ~~~.---.~.. ..__   _,~ .~~,. ~.          _ _




IAT. Guy Turner,                 January          9,       1939,         Pace     2


                 oar in the Offloerc       Xeeerve Corps
                 of the United States,         or an enli3tcd
                 xan In the Crzmized        :I~s~:rvcs of thu
                 United States;     or retired     officers     of
                 t!?e United 2ta.tes Amy, Xcvy, r1r.d l’srlne
                 colvs ( fmd rctirfd      mrrant     officers       and
                 ret:rcd   enlisted    mn of t.he United !?tates
                 lriny, Xavy, and :.‘nrine Corp3, fron holllnr:
                 in conjunction     v:ith such offic:, any othcr~‘
                 office   or position     of honor,     trust    or
                 profit,   under this     stutc or the Vnited
                 States,   or from votin,? et any Election;
                 General,   Special     or Primry        Jn this State
                 when otherxisc     qualif icd.      [Eke.    40, IIrt.
                 16, adopted election        !!ov. 0, 1932.)

                  In the          case       of        Cc-,1 VS. ‘:‘o:ns~:nd,                 14 S:,         2i5,


                             *Any of     the off’ic~:: rimed in t,he cx-
            :     oeptiorl          my bc held r!jtl; any otl:cr office
                  wheths            rimed in ihe exception   or not .”

                  The case ,of               Figures               VS.     Stab,         99 S:‘!, 4112,
holds :

                             “County Attorney                        may be a Xotary
                      Fubl i c also. ”

           On June 1, 1927, this denartqent     held,  in an
opinion w!tten     by Hon. H. Grad;- Chandler, Assistant
Attorney  Genercl,   that a County Judso is nor. disquali-
fied fro3 holdim     the offloe?  of County !ud@    and I:otary
Pub110 nt the same tins.

              On April 27, 1931, t%is departsent            hold,   in
 an opinion    by IIon. ‘iverctt     7”. Jo:tn:<on, Assistant     Attor-
 ney Caneml,     that the 0ff10t: of County 3lerk 13 inoon-
 patitlc   vith t3c office        of :‘
                                      otnr:! I’ublic  and that a
 p-rzon !+,olZin:~: t:ll~: offioc   of Zount7    Clerk oould not ot
 the sme tLns hold office           of t:otary Public.

              On Februlrp       l.2, 1975, this dcpartxnt         held,
 in thr: opinion    b:; iion. Joe J. Al!!~q,      ;,:;si zLl3nt ;2ttorney
 Cccoral,   tt1et t.!-lc! Officio    or xot-:r:; Tu?:l!z c!i?L Trlc
13.   Guy Turner,   January   9,   1059,   P&GE 3



collector   wzrc not   Inconpatiblo.         A copy of this opinion
1s Bnclosod.    This   depnrtwnt        concurs  v:it!: this opinion.

            Therefore , you aro respectful.ly         odvi3cd     that
it is the opinion     of tkiis depnrtmnt       that the Tax .%sseseor-      I
colleator    atxJ his deputies   arc not protlbitcd           by law frog
holdin:   t3c ofrlce    OS Xotcry j:ublic    v:'r!lle holdin.      their
offices   of Tax Assessor-Collector       or   as deputies       of suoh
office.

                                       Yours   respeotfully